FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AGUS WIDADA,                                      No. 07-74297

               Petitioner,                        Agency No. A095-634-567

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Agus Widada, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1

(1992), and de novo due process claims, Ram v. INS, 243 F.3d 510, 516 (9th Cir.

2001). We deny the petition for review.

      The record does not compel the conclusion that Widada established changed

or extraordinary circumstances that excuse the untimely filing of his asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d

646, 656-58 (9th Cir. 2007) (per curiam). In addition, we reject Widada’s

contention that the BIA violated due process by declining to address his claim that

the special registration requirement under 8 C.F.R. § 264.1(f)(4) constituted a

change in the law excusing his untimely application. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring prejudice to prevail on a due process

challenge).

      Substantial evidence supports the agency’s finding that Widada failed to

establish a clear probability of persecution because the harassment and

discrimination he experienced in Indonesia, even considered cumulatively, did not

amount to past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003). Substantial evidence also supports the IJ’s finding that, even if he were a

member of a disfavored group, Widada did not demonstrate a sufficiently


                                          2                                    07-74297
individualized risk of persecution. See id. at 1184-85; see also Wakkary v. Holder,

558 F.3d 1049, 1066 (9th Cir. 2009) (“An applicant for withholding of removal

will need to adduce a considerably larger quantum of individualized-risk evidence

to prevail”). Accordingly, Widada’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Widada did not demonstrate it is more likely than not he would be tortured by or

with the acquiescence of the Indonesian government. See id. at 1067-68.

      PETITION FOR REVIEW DENIED.




                                         3                                   07-74297